ETAILED ACTION
Claims 1-3 were rejected in Office Action mailed on 05/06/2022.
Applicant filed a response, amended claims 1, and added claim 4 on 08/03/2022.
Claims 1-4 are pending.
Claims 1-4 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 9, it is suggested to amend “the non-impregnated” to “a non-impregnated”.
Claim 1, line 19, it is suggested to amend “the non-impregnated” to “a non-impregnated”.

Appropriate correction is required.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Thorsteinson et al., US 5187140 A (Thorsteinson) (provided in IDS received on 11/02/2020), in view of Braganca et al., US 2012/0190805 A1 (Braganca).
Regarding claims 1-3, Thorsteinson discloses catalysts for the epoxidation of alkene, especially ethylene, to the corresponding alkylene oxide, e.g., ethylene oxide, which catalysts contain a high silver content on carriers and methods for making and using such catalysts (reading upon a process for preparing a silver-containing catalyst for the epoxidation of olefins) (Thorsteinson, Abstract).
Thorsteinson further discloses a variety of procedures may be employed for preparing the catalysts; the preferred procedure comprises: (1) impregnating a porous catalyst carrier with a solution comprising a solvent or solubilizing agent, silver complex and the aforementioned anion and/or cation promoters upon the carrier, and (2) thereafter treating the impregnated support to convert the silver salt to silver metal and effect deposition of silver and the anion and/or cation promoters onto the exterior and interior surfaces of the support (Thorsteinson, column 15, lines 9-21).
Thorsteinson further discloses the carriers may have bimodal or multimodal pore distributions (reads upon providing a porous multimodal support having at least two modes of pore size distributions) (Thorsteinson, column 8, 2nd paragraph); the preferred carrier is made of alpha-alumina (Thorsteinson, column 8, 1st paragraph).
Thorsteinson further discloses in order to obtain catalysts having a silver loading of greater than about 25 or 30%, and more, it is necessary to subject the carrier to at least two or more sequential impregnations of silver, until the desired amount of silver is deposited on the carrier (Thorsteinson, column 16, lines 7-13). 
Thorsteinson further discloses usually, two or more impregnations are used to make the catalysts of this invention. In some instances, the concentration of the silver salt is higher in the latter impregnation solutions than in the first (reading upon providing a first silver-containing impregnation solution and providing a second silver-containing impregnation solution). For example, if a total silver concentration of say about 30% were desired in the catalyst, a low amount of silver of about 10% by weight would be deposited on the carrier as a result of the first impregnation (reading upon impregnating the porous multimodal support with the first silver-containing impregnation solution from step (b) to provide the porous multimodal support with a first amount of the first silver-containing impregnation solution) followed by a second silver impregnation depositing the remaining 20% by weight (reading upon impregnating the porous multimodal support from step (e) with the second silver-containing impregnation solution from step (f) to provide the porous multimodal support with a first amount of the second silver-containing impregnation solution) (Thorsteinson, column 16, 1st paragraph).
Thorsteinson further discloses each of the impregnations may be followed by roasting or other procedure to render the silver insoluble (Thorsteinson, column 16, lines 30-32); for sequential deposition, the carrier is initially impregnated with silver or promoter (depending upon the sequence employed) and then heat or chemically treated as described above; this is followed by a second impregnation step and a corresponding heat or chemical treatment (i.e., roasting) to produce the finished catalyst (reading upon steps (e) and (i) of the present claim 1) (Thorsteinson, column 16, lines 51-57).
Thorsteinson further discloses following each impregnation of the catalyst carrier with silver and promoter, the impregnated carrier particles are separated from any remaining non-absorbed solution; this is conveniently accomplished by using separation techniques, such as centrifugation (i.e., conducting impregnation, followed by centrifugation, and then roasting, wherein impregnation/centrifugation/roasting are conducted at least two or more times) (reading upon steps (d) and (h) of the present claim 1) (Thorsteinson, column 17, lines 15-21).

While Thorsteinson does not explicitly disclose different conditions are used for each centrifugation, it would have been obvious for a person of ordinary skill in the art to vary conditions for each centrifugation, e.g., using long time at the last centrifugation step, in order to ensure the excess impregnating medium is drained completely (Thorsteinson, column 17, 2nd paragraph), and thereby arrive at the claimed invention.

Thorsteinson further teaches after impregnation of the carrier with silver solution and before any roasting step, the impregnated carrier is rinsed with a silver compound solubilizing agent; this rinsing step helps remove excess silver that is present on the surface of the support thereby helping to avoid occlusion and/or agglomeration that may have been caused by such removed excess silver; this helps to maintain the porosity of the carrier and prevent its pores from becoming plugged with agglomerated silver particles (Thorsteinson, column 17, bottom paragraph). 
However, Thorsteinson does not explicitly discloses that each impregnating is followed by draining a non-impregnated first silver-containing impregnation solution and after draining, centrifuging the impregnated first silver-containing impregnation solution. 
With respect to the difference, Braganca teaches catalyst prepared by impregnation (Braganca, Abstract). Braganca specifically teaches removing the impregnating liquid (i.e., excess or remaining non-absorbed liquid) from by one or more of settling, siphoning, filtration (settling, siphoning or filtration reads upon draining) or centrifugation (Braganca, Claim 1).
Braganca is analogous art as Braganca is drawn to catalyst prepared by impregnation.
In light of the disclosure of Braganca, it therefore would have been obvious to a person of ordinary skill in the art to use one or more of settling, siphoning, filtration (settling, siphoning or filtration reads upon draining) or centrifugation, such as one of settling, siphoning, filtration and in combination with subsequent centrifugation (wherein the impregnated solution would necessarily be exposed to centrifugation), after each impregnation step of Thorsteinson, to achieve the expected result of removing the excess impregnating liquid (reading upon non-impregnated impregnating solution), and thereby arrive at the claimed invention.

Alternatively, it therefore would have been obvious to a person of ordinary skill in the art to use one or more of settling, siphoning, filtration (settling, siphoning or filtration reads upon draining) or centrifugation, such as one of settling, siphoning, filtration and in combination with subsequent centrifugation (wherein the impregnated solution would necessarily be exposed to centrifugation), after each impregnation step of Thorsteinson, in order to remove the impregnating liquid to a desired degree, according to product or process needs, and thereby arrive at the claimed invention.

Regarding claim 4, as applied to claim 1, Thorsteinson discloses following each impregnation of the catalyst carrier with silver and promoter, the impregnated carrier particles are separated from any remaining non-absorbed solution, and this is conveniently accomplished by, e.g., centrifugation (Thorsteinson, column 17, lines 15-21). Therefore, it would necessarily be present that, in each centrifugation step, the amount of the silver-containing impregnation solution absorbed on the carrier particles (i.e., absorbed in the pores of the carrier) after centrifugation (i.e., after 1st centrifugation, the silver-containing impregnation solution absorbed on the carrier particles reads upon the second amount of the first silver-containing impregnation solution; after 2nd centrifugation, the silver-containing impregnation solution absorbed on the carrier particles reads upon the second amount of the second silver-containing impregnation solution) is less than the amount of the silver-containing impregnation solution before centrifugation (i.e., before 1st centrifugation, the silver-containing impregnation solution added to the carrier particles read upon the first amount of the first silver-containing solution; before 2nd centrifugation, the silver-containing impregnation solution added to the carrier particles read upon the first amount of the second silver-containing solution).
Furthermore, given that centrifuging is conducted in Thorsteinson in view of Braganca, it would be necessarily present that such that centrifuging selectively removes a certain amount of the impregnated silver-containing impregnation solution from the carrier particles.
	


Response to Arguments
In response to the amended claim 1, which recites, “…(d) draining the non-impregnated first silver-containing impregnation solution from step (c); and after draining…” and “(h) draining the non-impregnated second silver-containing impregnation solution from step (g); and after draining”, the previous double patenting rejections are withdrawn. However, it is also noted that contrary to applicant’s remark (Remark, p. 4), no terminal disclaimer has been received in prior response. 

In response to the amended claims, the previous claim objections are withdrawn. However, the amended necessitates a new set of claim objections as set forth above.

In response to the amended claim 1, which recites, “…(d) draining the non-impregnated first silver-containing impregnation solution from step (c); and after draining…” and “(h) draining the non-impregnated second silver-containing impregnation solution from step (g); and after draining”, it is noted that Thorsteinson would not anticipate/meet the present claims. Therefore, the previous 35 U.S.C. 103 rejections over Thorsteinson are withdrawn from the record. However, the amendment necessitates a new set of rejections over Thorsteinson in view of Braganca, as set forth above.

Applicant primarily argues:
“By this amendment, claim 1 clarifies that the process includes both (i) draining non-impregnated solution, and (ii) centrifuging impregnated solution. This claimed process is patentably distinguished from the teaching in the Thorsteinson reference, which generally provides that draining or alternatively filtration or centrifugation can be used to drain non-absorbed solution and further does not reference such a separate centrifuge step for absorbed solution (as shown in the excerpt below).”

Remarks, p. 4-5

The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Thorsteinson does not expressly teach the claimed draining non-impregnated solution, and centrifuging impregnated solution. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Thorsteinson does not disclose the entire claimed invention. Rather, Braganca is relied upon to teach claimed elements missing from Thorsteinson. See p. 13 of the Office Action as set forth above.



Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732